MEMORANDUM **
In these consolidated petitions for review, Manuel Cardoza Larez and Aidee Zarai Garcia Larez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motions to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen or reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We dismiss in part and deny in part the petition for review in No. 05-72359, and we dismiss the petition for review in No. 05-73325.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider because the motion did not identify an error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1). See also Kohli v. Gonzales, 473 F.3d 1061, 1065 (9th Cir.2007) (no “statute or regulation requires the inclusion of the name and title of the issuing officer on the NTA”).
The evidence petitioners presented with their motions to reopen concerned the same basic hardship grounds previously considered by the agency. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s conclusion that the evidence would not alter the prior discretionary determination that petitioners failed to establish the requisite hardship. Id.
The Clerk shall correct the docket in case No. 05-72359 to reflect that Aidee *399Zarai Garda Larez’s “A” number is A077829-244.
No. 05-72359: PETITION FOR REVIEW DISMISSED in part; DENIED in part.
No. 05-73325: PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.